     Case 2:19-cv-01242-JAM-CKD Document 19 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD MAQUINALES,                                No. 2:19-cv-1242 JAM CKD P
12                        Petitioner,
13            v.                                         ORDER
14    SPEARMAN,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 8, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                         1
     Case 2:19-cv-01242-JAM-CKD Document 19 Filed 05/27/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed April 8, 2020, are adopted in full;

 3           2. Respondent’s motion to dismiss (ECF No. 11) is granted;

 4           3. Petitioner’s application for a writ of habeas corpus is dismissed;

 5           4. The Clerk of the Court shall close this case; and

 6           5. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 7   2253.

 8
     DATED: May 26, 2020
 9
                                                   /s/ John A. Mendez____________               _____
10

11                                                 UNITED STATES DISTRICT COURT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
